DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks of 16 November 2021 have been fully considered but are not persuasive.
Applicant’s amendments have necessitated a change in mapping of elements of Shen to claim elements.  Shen discloses a cloud architecture.  Shen ¶ 0060.  Each physical device in the cloud is a remote site under a broadest reasonable interpretation. Media assets are captured and stored at a content database, Shen ¶ 0037, which, being cloud-based, means that the media assets are stored on plurality of remote sites.  Time-stamped metadata is produced by an AI service, and then transmitted to a central metadata database, which is separate and distinct from the content database, and to which the media assets are not communicated.  Shen ¶¶ 0037, 0040.  This metadata database is used to search for and purchase videos that are stored in the content database, which are then distributed to user devices.  Shen ¶ 0060.  This distribution occurs via a web browser, e.g., through downloads caused by initiating links.  Shen ¶ 0034.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al., US 2019/0311743 A1 (hereinafter “Shen”).

As per claim 19, Shen teaches:
store the one or more video streams captured at the remote site in the memory (Shen ¶ 0037), where the media assets are distributed across a plurality of remote sites (“cloud storage”);
generate time-stamped metadata for each of the one or more video streams captured at the remote site, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Shen ¶ 0040), where keywords – object names – are determined and are associated with content ID and time code by the AI service, which itself operates in the cloud (Shen ¶ 0060);
send the time-stamped metadata to a central hub that is remote from the remote site via a network, while refraining from sending the one or more video streams stored at the remote site to the central hub via the network (Shen ¶¶ 0037-0040), where the text, content ID, and time code are sent from the AI service to a metadata database, where the metadata database is the central hub that hosts the claimed data lake, where the AI service communicates with the metadata database via the cloud, and thereby a network, where the media assets are not communicated to the metadata database; 
receive a request from the central hub, the request identifying a particular one of the one or more video streams and a reference time (Shen ¶ 0059), where a particular video and time code combination is located using the metadata database based on a script, and the video content is located, pursuant to a request;
in response to receiving the request, create a video clip using the reference time of the request and the particular one of the one or more video streams identified by the request (Shen ¶ 0059), where a video program is created based on the using located video content;
send the video clip for viewing by a user at a remote device (Shen ¶ 0060), where the video is distributed, i.e., sent, where distributed video is implicitly played, thereby viewed.

As per claim 20, the rejection of claim 19 is incorporated, and Shen further teaches:
wherein the request includes the identifier that uniquely identifies the corresponding video stream (Shen ¶ 0060), where, insofar as the request for a particular video to be distributed is for a particular video, the request includes an identifier that uniquely identifies a video.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-16 is/are rejected under 35 U.S.C. 103 as being obvious over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”), in view of Mason et al., US 2011/0196864 A1 (hereinafter “Mason”).

As per claim 1, Shen teaches:
a plurality of video streams captured and stored at a plurality of remote sites (Shen ¶ 0037), where the media assets are distributed across a plurality of remote sites (“cloud storage”);
generating, at each of the plurality of remote sites, time-stamped metadata for each video stream captured at the remote site, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Shen ¶ 0040), where keywords – object names – are determined and are associated with content ID and time code by the AI service, which itself operates in the cloud (Shen ¶ 0060);
sending, by each of the plurality of remote sites, the time-stamped metadata over a network to a central hub while refraining from sending the plurality of video streams stored at the plurality of remote sites to the central hub over the network, wherein the time-stamped metadata that is sent to the central hub is stored in a data lake (Shen ¶¶ 0037-0040), where the text, content ID, and time code are sent from the AI service to a metadata database, where the metadata database is the central hub that hosts the claimed data lake, where the AI service communicates with the metadata database via the cloud, and thereby a network, where the media assets are not communicated to the metadata database; 
receiving a query entered by a user via a user device, and providing the query to a video query engine, wherein the video query engine is operatively coupled to the central hub (Shen ¶ 0050), where the search engine is the video query engine; 
applying the query to the time-stamped metadata stored in the data lake to search for one or more objects and/or events in the plurality of video streams that match the query (Shen ¶ 0050), where video content is located, where relevance is the claimed matching; 
returning a search result to the user device, wherein the search result identifies one or more matching objects and/or events in the plurality of video streams that match the query (Shen ¶ 0060), where a video relevant to a search is identified; and 
displaying the video clip on a display of the user device (Shen ¶ 0060), where purchased video is implicitly played, thereby displayed.

Shen, however, does not explicitly teach:
for each matching object and/or event that matches the query, providing a link to the corresponding video stream stored at a corresponding remote site and providing a reference time in the corresponding video stream that includes the matching object and/or event; or
after returning the search result, initiating a link included the returned search result, wherein initiation of the link initiates a download of a video clip from the corresponding remote site for viewing at the user device, wherein the video clip includes the matching object and/or event that corresponds to the initiated link.

Shen, however, does teach using the video query engine to search for and distribute videos (Shen ¶ 0060), and that the user interaction with the video query engine is via a web browser (Shen ¶ 0034).

Mason teaches a search engine returning video search results as hyperlinks by which the search results can be downloaded (Mason ¶ 0034, “video, etc. from the search engine results, extracting hyperlinks via parsing the search results and downloading/streaming the media using the hyperlinks”).

It would therefore have been obvious to one of ordinary skill in the art to implement the distribution of videos from the search engine using hyperlinks to download, thereby distributing, the videos, as this would predictably result in the videos being distributed.

As per claim 2, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the plurality of remote sites are geographically dispersed sites (Shen ¶ 0060, “cloud-based search engine and global metadata database”).

As per claim 3, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the central hub is in the cloud and is in communication with the plurality of remote sites via the Internet (Shen ¶ 0060, “cloud-based search engine and global metadata database”; Shen Fig. 1).

As per claim 4, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the central hub executes the video query engine (Shen ¶ 0060, “cloud-based search engine”), where the search engine is part of the platform hosted on the cloud.

As per claim 10, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the identifier that uniquely identifies the corresponding video stream in the time-stamped metadata includes an address (Shen ¶ 0060), where, insofar as the time code based metadata, which includes a mapping to the unique ID (Shen ¶ 0049) is usable to locate the media asset, it is an address as claimed under a broadest reasonable interpretation.

As per claim 11, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the identifier that uniquely identifies the corresponding video stream in the time-stamped metadata identifies the remote site that stores the corresponding video stream as well as a source of the corresponding video stream (Shen ¶ 0060), where, insofar as the time code based .

As per claim 12, the rejection of claim 1 is incorporated, but Shen does not explicitly teach:
wherein the link comprises a hyperlink.

Shen, however, does teach using the video query engine to search for and distribute videos (Shen ¶ 0060), and that the user interaction with the video query engine is via a web browser (Shen ¶ 0034).

Mason teaches a search engine returning video search results as hyperlinks by which the search results can be downloaded (Mason ¶ 0034, “video, etc. from the search engine results, extracting hyperlinks via parsing the search results and downloading/streaming the media using the hyperlinks”).

It would therefore have been obvious to one of ordinary skill in the art to implement the distribution of videos from the search engine using hyperlinks to download, thereby distributing, the videos, as this would predictably result in the videos being distributed.

As per claim 13, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the link is automatically initiated when the search result is returned to the user device, such that the corresponding video clip that includes the matching object and/or event is automatically downloaded from the corresponding remote site that stores the corresponding video stream and displayed on the display of the user device (Shen ¶ 0060), where distribution of a video in a video marketplace downloads and displays a video under a broadest reasonable interpretation.

As per claim 14, Shen teaches:
a plurality of video streams captured and stored at a plurality of remote sites (Shen ¶ 0037), where the media assets are distributed across a plurality of remote sites (“cloud storage”);
receive time-stamped metadata from the plurality of remote sites over a network while refraining from receiving the plurality of video streams stored at the plurality of remote sites over the network, wherein for each remote site, the time-stamped metadata is received for each video stream captured at the remote site, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Shen ¶¶ 0037-0040), where keywords – object names – are determined and are associated with content ID and time code, where the text, content ID, and time code are received from the AI service by a metadata database, where the metadata database is the central hub, where the AI service communicates with the metadata database via the cloud, and thereby a network, where the media assets are not communicated to the metadata database;
storing the received time-stamped metadata in the memory (Shen ¶ 0040), where the content database is stored; 
receive a query from a user (Shen ¶ 0050), where a query is entered; 
apply the query to the time-stamped metadata in the memory to search for one or more objects and/or events in the plurality of video streams that match the query (Shen ¶ 0050), where video content is located, where relevance is the claimed matching;
return a search result, wherein the search result identifies one or more matching objects and/or events in the plurality of video streams that match the query (Shen ¶ 0060), where a video relevant to a search is identified, and where going directly to a location teaches a link to a particular video and a particular time code; and 
output the video clip of the video stream for display (Shen ¶ 0060), where purchased video is implicitly played, thereby displayed.

Shen, however, does not explicitly teach:
for each matching object and/or event that matches the query, provide a link to the corresponding video stream stored at a corresponding remote site and providing a reference time in the corresponding video stream that includes the matching object and/or event;
initiate a link included in the returned search results, wherein initiation of the link initiates a download of a video clip from the corresponding remote site for viewing at the user device, wherein the video clip includes the matching object and/or event that corresponds to the initiated link.

Shen, however, does teach using the video query engine to search for and distribute videos (Shen ¶ 0060), and that the user interaction with the video query engine is via a web browser (Shen ¶ 0034).

Mason teaches a search engine returning video search results as hyperlinks by which the search results can be downloaded (Mason ¶ 0034, “video, etc. from the search engine results, extracting hyperlinks via parsing the search results and downloading/streaming the media using the hyperlinks”).

It would therefore have been obvious to one of ordinary skill in the art to implement the distribution of videos from the search engine using hyperlinks to download, thereby distributing, the videos, as this would predictably result in the videos being distributed.

As per claim 15, the rejection of claim 14 is incorporated, and Shen further teaches:
wherein the plurality of remote sites are geographically dispersed sites (Shen ¶ 0060, “cloud-based search engine and global metadata database”).

As per claim 16, the rejection of claim 14 is incorporated, and Shen further teaches:
wherein the central hub is in the cloud and is in communication with the plurality of remote sites via the Internet (Shen ¶ 0060, “cloud-based search engine and global metadata database”; Shen Fig. 1).

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”), in view of Mason et al., US 2011/0196864 A1 (hereinafter “Mason”), and further in view of Gopalan, US 2015/0310307 A1 (hereinafter “Gopalan”).

As per claim 5, the rejection of claim 1 is incorporated, but Shen does not teach:
processing, by the central hub, the time-stamped metadata stored in the data lake to identify additional objects and/or events occurring in the plurality of video streams captured at the plurality of remote sites.

The analogous and compatible art of Gopalan, however, teaches identifying, based on metadata about objects detected in a video, additional objects (Gopalan ¶ 0025).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Gopalan with those of Shen to process the metadata the objects identified by the AI service and human tagging of Shen in order to better contextualize the video such that it can be better searchable.

As per claim 17, the rejection of claim 14 is incorporated, but Shen does not teach:
wherein the one or more processors are further configured to process the time-stamped metadata stored in the memory to identify additional objects and/or events occurring in the plurality of video streams captured at the plurality of remote sites.

The analogous and compatible art of Gopalan, however, teaches identifying, based on metadata about objects detected in a video, additional objects (Gopalan ¶ 0025).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Gopalan with those of Shen to process the metadata the objects identified by the AI service and human tagging of Shen in order to better contextualize the video such that it can be better searchable.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”), in view of Mason et al., US 2011/0196864 A1 (hereinafter “Mason”), and further in view of Ludwigsen et al., US 202/0242367 A1 (hereinafter “Ludwigsen”).

As per claim 6, the rejection of claim 1 is incorporated, but Shen does not teach:
processing, by the central hub, the time-stamped metadata stored in the data lake to identify contextual relationships between objects and/or events occurring in the plurality of video streams captured at the plurality of remote sites.

The analogous and compatible art of Ludwigsen, however, determines relationships between videos based on objects determined in the videos (Ludwigsen ¶ 0014).

.

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”), in view of Mason et al., US 2011/0196864 A1 (hereinafter “Mason”), and further in view of Panuganty et al., US 2020/0034357 A1 (hereinafter “Panuganty”).

As per claim 7, the rejection of claim 1 is incorporated, but Shen does not teach:
wherein the video query engine includes one or more cognitive models to derive an inference for the query to aid in identifying relevant search results.

The analogous and compatible art of Panuganty, however, teaches a model that determines a query intent (Panuganty ¶¶ 0230-39).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Shen to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

As per claim 8, the rejection of claim 7 is incorporated, but Shen does not teach:
 wherein the inference is one of a user's intent of the query, a user's emotion, a type of user, a type of situation, a resolution, and a context of the query.



It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Shen to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

As per claim 9, the rejection of claim 7 is incorporated, but Shen does not teach:
wherein the one or more cognitive models are refined using machine learning over time.

The analogous and compatible art of Panuganty, however, teaches a cognitive model that determines a query intent, where the model is trained by machine learning (Panuganty ¶¶ 0230-39).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Panuganty with those of Shen to use machine learning to determine a query intent as in Panuganty in order to produce better search results.

As per claim 18, the rejection of claim 14 is incorporated, but Shen does not teach:
wherein the central hub executes a video query engine that includes one or more cognitive models to derive an inference for the query to aid in identifying relevant search results.

The analogous and compatible art of Panuganty, however, teaches a model that determines a query intent (Panuganty ¶¶ 0230-39).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159